Title: To George Washington from Alexander Hamilton, 2 August 1793
From: Hamilton, Alexander
To: Washington, George



Treasury Depmt 2d August 1793.

The Secretary of the Treasury has the honor respectfully to submit to the President the enclosed communication from the  Commissioner of the Revenue, accompanied with a Contract for the Stakeage of the shoals in Cape Fear river.
It appears to the Secretary that a ratification of the Contract would be for the interest of the public service.

A. Hamilton

